Case 0:19-cv-62974-RAR Document 102 Entered on FLSD Docket 11/05/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-62974-RAR

  OJ COMMERCE, LLC,

         Plaintiff,

  v.

  HOME CITY, INC.,

        Defendant.
  ______________________________/

                      ORDER RESCHEDULING SECOND MEDIATION

         The second mediation conference in this matter shall be held with William C. Hearon, Esq.

  on Friday, November 6, 2020, at 10:30 a.m. at the offices of Stok Kon + Braverman, One East

  Broward Boulevard, Suite 915, Fort Lauderdale, Florida 33301. A report of the mediation must

  be filed within seven (7) days thereafter.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of November, 2020.




                                                        _________________________________
                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE
